DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The examiner recognizes that all original objections previously stated for the original claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 102 and § 103 rejections of claim(s) 1-20 presented on Pages 8-10 of the Remarks of 1/11/2022 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to the 35 U.S.C § 101 rejections of claim(s) 1-20 presented on Pages 6-8 of the Remarks of 1/11/2022 have been fully considered and are not persuasive.  The Applicant argues that claim 1 consists of actions that could not be done mentally. The Examiner states that  specified limitations constitute “mental processes” and “organizing human activity” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally and commercial interactions, respectively. For example, “determining…,” “determining…,” and “calculating…,” consists of mentally picking a vehicle having the best sensor, looking at roadway data, noticing that it is slower than usual and as a result deciding that there must be a lane blocked by debris from a previous storm, and thinking of a price the information is worth. “Controlling…” consists of a commercial interaction consisting of sales activity regarding the selling of data. Accordingly, the claim recites at least one abstract idea. The Applicant further argues that the remaining limitations are not extra solution activity. The Examiner responds that the receive… limitations are limitations that gather data concerning the roadway data and do not integrate the claim into a practical application. The Applicant further argues that the claims are not routine or conventional and should therefore amount to significantly more. The Examiner responds that there are no remaining elements that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. See updated 101 analysis below for further detail.
Therefore, the examiner maintains the 101 rejection for the reasons above.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, 14-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1-2 and 4-10 are directed to a computer-implemented method for road condition monitoring (i.e., a process). Claims 11 and 14-16 are directed to a system for road condition monitoring (i.e., a machine). Claims 17 and 19-20 are directed to a non-transitory computer-readable storage medium including instructions (i.e. an article of manufacture). Therefore, claims 1-2, 4-11, 14-17, and 19-20 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
A computer-implemented method for road condition monitoring, comprising:
receiving a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data;
determining a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request;
receiving roadway data from the desired connected vehicle based on the third party request;
determining a roadway condition based on the roadway data;
calculating a data price for the roadway data based on the roadway condition, the roadway data, and the desired connected vehicle; and 
controlling communication of the roadway data to the third party server according to the data price.
The examiner submits that the foregoing bolded limitation(s) constitute “mental processes” and “organizing human activity” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally and commercial interactions, respectively. For example, “determining…,” “determining…,” and “calculating…,” consists of mentally picking a vehicle having the best sensor, looking at roadway data, noticing that it is slower than usual and as a result deciding that there must be a lane blocked by debris from a previous storm, and thinking of a price the information is worth. “Controlling…” consists of a commercial interaction consisting of sales activity regarding the selling of data. Accordingly, the claim recites at least one abstract idea.
Claim 1 recites:
A computer-implemented method for road condition monitoring, comprising:
receiving a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data;
determining a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request;
receiving roadway data from the desired connected vehicle based on the third party request;
determining a roadway condition based on the roadway data;
calculating a data price for the roadway data based on the roadway condition, the roadway data, and the desired connected vehicle; and 
controlling communication of the roadway data to the third party server according to the data price.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “receiving…” limitations, the examiner submits that the limitations are insignificant extra solution activity (MPEP § 2106.05(g)). In particular receiving… and receiving… consists of mere data gathering. Regarding the additional limitations of using connected vehicles including sensors and a third party server to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic processor, sensor, and processor, respectively, performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the receiving… step is insignificant extra-solution activity. Additionally, the additional element of using a processor and sensors to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 2:
Dependent claim 2 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 4:
Dependent claim 4 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.
	
	Regarding claim 5:
Dependent claim 5 includes limitations that recite an abstract idea (emphasized below).
The computer-implemented method of claim 1, 
including aggregating roadway data from the connected vehicles into a plurality of data packages and calculating the data price based on the road condition and the plurality of data packages.
The examiner submits that the foregoing bolded limitations of “calculating…” constitutes a “mental process” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “calculating…” in the context of the claim encompasses mentally determine a fair price for data based on the state of a road and the amount of quality data packages inside the set. Accordingly, the claim recites at least one abstract idea.
Claim 5 recites:
The computer-implemented method of claim 1, 
including aggregating roadway data from the connected vehicles into a plurality of data packages and calculating the data price based on the road condition and the plurality of data packages.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “aggregating…” limitation, the examiner submits that the limitations are insignificant extra solution activity (MPEP § 2106.05(g)). In particular aggregating… consists of mere data gathering. Regarding the additional limitations of using connected vehicles to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The connected vehicles in all steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the receiving… step is insignificant extra-solution activity. Additionally, the additional element of using a processor and sensors to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding Claim 6:
Dependent claim 6 includes limitations that recite an abstract idea (emphasized below).
The computer-implemented method of claim 1, 
including determining a priority level of the roadway condition based on the roadway data and calculating the data price based on the roadway condition and the priority level.
The examiner submits that the foregoing bolded limitation of “determining…” and “calculating…” constitutes a “mathematical process” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example, “determining…” and “calculating…” in the context of the claim encompasses determining that road data after a storm is more important than regular road data and therefore deciding to charge a higher price for it. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 6 does not recite additional elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 7:
Dependent claim 7 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding Claim 8:
Claim 8 recites:
The computer-implemented method of claim 1, 
including receiving a plurality of bids for the roadway data from a plurality of third parties.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “receiving…” limitation, the examiner submits that the limitations are insignificant extra solution activity (MPEP § 2106.05(g)). In particular receiving… consists of mere data gathering. Regarding the additional limitations of using third parties to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The connected vehicles in all steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the receiving… step is insignificant extra-solution activity. Additionally, the additional element of using a processor and sensors to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 9:
Dependent claim 9 includes limitations that recite an abstract idea (emphasized below).
The computer-implemented method of claim 8, 
including determining a winning bid from the plurality of bids wherein the winning bid is a highest bid from the plurality of bids.
The examiner submits that the foregoing bolded limitation of “determining…” constitutes a “mathematical process” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example, “determining…” in the context of the claim encompasses determining whichever bid for the data during an auction is the highest is the winner. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 9 does not recite additional elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 10:
Dependent claim 10 specifies limitations that elaborate on the abstract idea of claim 9 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Independent claim 17 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 17 recites:
A non-transitory computer-readable storage medium including instructions that when executed by a processor, causes the processor to:
receive a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data;
determine a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request;
receive roadway data from the desired connected vehicle based on the third party request;
determine a roadway condition based on the roadway data;
calculate a data price for the roadway data based on the roadway condition, the roadway data, and the desired connected vehicle; and 
execute a data transaction of the roadway data with a third party server according to the data price.
The examiner submits that the foregoing bolded limitation(s) constitute “mental processes” and “organizing human activity” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally and commercial interactions, respectively. For example, “determine…,” “determine…,” and “calculate…,” consists of mentally picking a vehicle having the best sensor, looking at roadway data, noticing that it is slower than usual and as a result deciding that there must be a lane blocked by debris from a previous storm, and thinking of a price the information is worth. “Execute…” consists of a commercial interaction consisting of sales activity regarding the selling of data. Accordingly, the claim recites at least one abstract idea.
Claim 17 recites:
A non-transitory computer-readable storage medium including instructions that when executed by a processor, causes the processor to:
receive a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data;
determine a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request;
receive roadway data from the desired connected vehicle based on the third party request;
determine a roadway condition based on the roadway data;
calculate a data price for the roadway data based on the roadway condition, the roadway data, and the desired connected vehicle; and 
execute a data transaction of the roadway data with a third party server according to the data price.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “receive…” limitations, the examiner submits that the limitations are insignificant extra solution activity (MPEP § 2106.05(g)). In particular receive… and receive… consists of mere data gathering. Regarding the additional limitations of using connected vehicles including sensors and a third party server to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic processor, sensor, and processor, respectively, performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, independent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the receiving… step is insignificant extra-solution activity. Additionally, the additional element of using a processor and sensors to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claims 11, the claim(s) recites analogous limitations to claim(s) 17
above, and is therefore rejected on the same premise.

Regarding Claim 16:
Dependent claim 16 specifies limitations that elaborate on the abstract idea of claim 11 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claims 14 and 19, the claim(s) recites analogous limitations to claim(s) 8
above, and are therefore rejected on the same premise.

Regarding claims 15 and 20, the claim(s) recites analogous limitations to claim(s) 9
above, and are therefore rejected on the same premise.

Therefore, claim(s) 1-2, 4-11, 14-17, and 19-20 are ineligible under 35 USC §101.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 11, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2003/0225668, hereinafter Goto; already of record), in view of Finken et al. (US 2019/0279247, hereinafter Finken). 

Regarding claim 1, Goto discloses:
A computer-implemented method (Paragraph [0030]) for road condition monitoring, 
comprising:
…
controlling access to the roadway data by a third party server according to the data price (Paragraphs [0021]-[0023] and [0035], i.e. polling signal from one system node consisting of a processor and a database requesting data at a certain time and area).
Goto does not disclose:
…
receiving a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data;
determining a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request;
receiving roadway data from the desired connected vehicle based on the third party request;
determining a roadway condition based on the roadway data;
calculating a data price for the roadway data based on the roadway condition, the roadway data, and the desired connected vehicle; and
…

However in the same field of endeavor, Finken teaches systems and methods to incentivize collection of high definition (HD) map content (Abstract) and more specifically:
…
receiving a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data (Paragraph [0029], i.e. a navigation device originator generating an observation data package, ODP, to be validated by validators);
determining a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request (Paragraphs [0073]-[0078], i.e. an ODP quality value over a certain threshold being the highest quality data);
receiving roadway data from the desired connected vehicle based on the third party request (Paragraphs [0026], [0029] and [0073]-[0078], i.e. generating and maintain map data by validating it for originators);
determining a roadway condition based on the roadway data (Paragraphs [0073]-[0078], i.e. roadway features based on the data);
calculating a data price for the roadway data based on the roadway condition, the roadway data, and the desired connected vehicle (Paragraphs [0073]-[0078] and [0089]-[0093], i.e. level of reward based on quality of the validation, which is based on environmental factors , the data itself, the sensor quality of the vehicle, i.e. the roadway condition, the roadway data, and the desired connected vehicle, respectively); and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goto to incorporate …receiving a third party request from a third party server, wherein the third party request includes a query for data with parameters defining characteristics of the data; determining a desired connected vehicle that is capable of capturing a highest quality of the data from a plurality of connected vehicles based on the technological capabilities of each of the plurality of connected vehicles according to the third party request; receiving roadway data from the desired connected vehicle based on the third party request; determining a roadway condition based on the roadway data; calculating a data price for the roadway data based on the roadway condition, the roadway data, and the desired connected vehicle; and…, as taught by Finken. Doing so would incentivize the updating of map data in process that is open, transparent, and market based, as recognized by Finken (Paragraph [0029]).

Regarding claim 2, the combination of Goto and Finken teaches the method of claim 1. Goto further discloses: wherein the third party request includes at least one of a location, a time, data granularity, or data type (Paragraphs [0023] and [0035], i.e. polling signal from one system node consisting of a processor and a database requesting data at a certain time and area).

Regarding claim 4, the combination of Goto and Finken teaches the method of claim 1. The combination of Goto and Finken further teaches wherein calculating the data price includes calculating the data price based on a data capture quality of a sensor of the desired connected vehicle used for capturing the roadway data (Finken: Paragraphs [0073]-[0078]).
The motivation to combine the references is the same as stated for claim 1 above. 

Regarding claim 5, the combination of Goto and Finken teaches the method of claim 1. Goto further discloses: including aggregating roadway data from the connected vehicles into a plurality of data packages and calculating the data price based on the road condition and the plurality of data packages (i.e. price is based on telemetric data, i.e. congestion, gathered and combined from each individual vehicle in a specific region).

Regarding claim 6, the combination of Goto and Finken teaches the method of claim 1. Goto further discloses: including determining a priority level of the roadway condition based on the roadway data and calculating the data price based on the roadway condition and the priority level (Paragraph [0045], i.e. offering a higher price based on a priority level based on time saved by the data).

Regarding claim 7, the combination of Goto and Finken teaches the method of claim 1. Goto further discloses: wherein controlling access to the roadway data includes transmitting the roadway data to the third party server (Paragraph [0023], i.e. a release signal after a successful offer).

Regarding claim 8, the combination of Goto and Finken teaches the method of claim 1. Goto further discloses: including receiving a plurality of bids for the roadway data from a plurality of third parties (Paragraphs [0021]-[0023] and [0035]; Claim 11, i.e. a plurality of system nodes making a plurality of polling signals containing offer prices).  

Regarding claims 11 and 17, the claim(s) recites analogous limitations to claim(s) 1
above, and are therefore rejected on the same premise.
Regarding claim 11, Goto further discloses:
…
a processor operatively connected for computer communication using a communication network to the plurality of connected devices (Paragraph [0030])…
…
Regarding claim 17, Goto further discloses:
A non-transitory computer-readable storage medium including instructions (Paragraph [0060])…
…

Regarding claim 16, the combination of Goto and Finken teaches the method of claim 11. Goto further discloses: wherein the processor calculates the data price based on a source of the roadway data (Paragraph [0022], i.e. a source with more vehicles supplying data is priced differently than a source with less vehicles).

Regarding claims 14 and 19, the claim(s) recites analogous limitations to claim(s) 8
above, and are therefore rejected on the same premise.

Claims 9-10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goto and Finken, as applied to claims 8, 14, and 19, in view of Boss et al. (US 2011/0087430, hereinafter Boss).

Regarding claim 9, the combination of Goto and Finken teaches the method of claim 8. 
The combination of Goto and Finken does not teach: including determining a winning bid from the plurality of bids wherein the winning bid is a highest bid from the plurality of bids.
	However in the same field of endeavor, Boss teaches a method and system for determining a travel route that includes a location as a result of an auction (Abstract) and more specifically teaches: including determining a winning bid from the plurality of bids wherein the winning bid is a highest bid from the plurality of bids (Paragraph [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goto to incorporate including determining a winning bid from the plurality of bids wherein the winning bid is the highest bid from the plurality of bids, as taught by Boss. Doing so would account for dynamic market values of vehicle data (Abstract).
	
	Regarding claim 10, the combination of Goto, Finken, and Boss teaches the method of claim 10. Goto further discloses: wherein controlling access to the roadway data includes transmitting the roadway data to a third party server associated with the winning bid (Paragraphs [0021]-[0023] and [0035]; Claim 11, i.e. sending release signal(s) to a plurality of system nodes making a plurality of polling signals containing offer prices that are all over the selling, i.e. winning bid(s)).

Regarding claims 15 and 20, the claim(s) recites analogous limitations to claim(s) 9
above, and are therefore rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is 16.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661